DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Response to Arguments
The amendment filed on 09/22/2022 has been accepted and entered. Accordingly, claims 1, 6-9, 11 and 14 have been amended. Claims 12-13 had been canceled.
Claims 1-11 and 14-20 are currently pending. 
Applicant’s arguments filed on 09/22/2022 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.

Claim Objections
Claim 9 is objected to because of the following informalities:  
in claim 9 of lines 10 the occurrence of "an analysis" should be amended to---" the analysis"-----
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Newton [hereinafter as Newton], EP 3110076 A1 further in view of Zimny et al. [hereinafter as Zimny], US 2019/0296969 A1.
Regarding claim 1, Skog discloses wherein a method of a multiservice access gateway comprising:
receiving, from a user device, a plurality of packets destined for a remote device (Fig.1-2 [0041]-[0042], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving TCP packets or UDP packets (i.e., plurality of packets) requests from UDP/TCP client 101 such as a mobile terminal destined for a remote device UDP/TCP server 104 via the MPTCP connection and Fig.3-6 [0068]-[0069], MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) is receiving a request 302 for establishing the MPTCP connection UDP packets 331/351 (i.e., plurality of packets) from UDP/TCP client 101 and destined for a UDP/TCP server 104/remote device; [0048]-[0051], [0088], [0092], [0095], [0101]).
	However, Skog does not explicitly disclose wherein selecting a network interface between at least two network interfaces of the multiservice access gateway, wherein each of the at least two network interfaces are  associated with different access networks based on any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof; and 
delivering the plurality of packets to the remote device via the selected network
interface.
	In the same field of endeavor, Newton discloses wherein selecting a network interface between at least two network interfaces of the multiservice access gateway, wherein each of the at least two network interfaces are associated with different access networks based on any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof (Fig.1 [0043], the gateway is determining/selecting a Mobile 25 network interface associated with cellular radio link network or Fixed 23 network interface associated with DSL link network by making measurements or by receiving an indication of the characteristics from other elements of the network and Fig.3 [0044], the gateway 22 signals availability information and data for each of the multiple access links to the end host 1 via the link 26 and selects path 1 or path 2 that is network interface 1 or network interface 2 associated with cellular radio link network or DSL link network of Provider network 17 and Fig.1-3 [0026]-[0033], selecting which data elements are sent via which communication path/network interface in dependence upon the characteristics of the communication paths/ two network interfaces of the gateway by signaling path of availability and capability via the link 26, each of the communication paths includes fixed paths and wireless paths which includes a cellular radio link network and the fixed paths are DSL link network/different access networks based on at least one characteristic/any of information of respective ones of the communication paths actively received or predicted latency, jitter, bandwidth and cost from an analysis of data transmissions for a cellular radio link and a DSL link of the different access networks, a traffic load balancing scheduling, information regarding a Multi-Path TCP (MPTCP) application, a measurement status, or a usage of data for an extensible protocol such as Universal Plug and Play, UPnP and Fig.1-3 [0049], by implementing the host’s algorithm of processing capability 30, the gateway is changing the signaled path availability or path parameters to any one host based upon bandwidth changes, load, usage limits exceed etc.); and 
delivering the plurality of packets to the remote device via the selected network interface (Fig.1-3 [0036]-[0037], the gateway is communicating the availability of access connections/plurality of packets a long with a set of minimum capabilities offered by those connections to the end host and providing signaling of channel availability and capacity to the terminals end hosts for load balancing and Fig.3 [0046]-[0047], the gateway is signaling the data elements/plurality of packets to the end host/remote device via the placed/selected communication path network interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Newton in order to provide the signaling of channel availability and capacity.                                                        	                                                                 	It would have been beneficial to use communication paths which include fixed paths and wireless paths. The wireless path may include a cellular radio link, such as a Uu radio interface. The fixed path may be a DSL link. The network characteristic(s) of the communication paths may include at least one of predicted latency, jitter, bandwidth and cost. The gateway may be operable to generate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device - for example by making measurements relating to the communication paths or analyzing data relating to the communication paths. The telecommunications network may be operable to communicate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device using a suitable protocol - for example, an extensible protocol such as Universal Plug and Play, UPnP as taught by Newton to have incorporated in the system of Skog to improve the end user satisfaction with greater bandwidth. (Newton, Fig.1-3 [0026]-[0033], Fig.1-3 [0036]-[0037], Fig.1-3 [0046]-[0047], Fig.1-3 [0049] and Fig.3 [0050])
	Even though Skog and Newton disclose wherein selecting a network interface between at least two network interfaces of the multiservice access gateway, in the same field of endeavor, Zimny discloses wherein selecting a network interface between at least two network interfaces of the multiservice access gateway (Fig.1-3 [0064], the routing logic 338 of the gateway 300 is making routing decisions based on the measured various metrics associated with the transmission environment surrounding the gateway and selecting a routing pathway/network interface e.g., determining whether to route a communication to a device node using one or more of a low-power wireless communication standard, a short-range wireless communication standard, a wireless LAN communication standard, and/or a wired LAN communication standard and Fig.3 [0056], the communication module 304 of the gateway 300 includes multiple communication interfaces such as a wired LAN interface 316, a wireless LAN interface 318, and a cellular network interface 320, and the gateway 300 is exchanging wired and wireless communications with access devices and device nodes of the local network of
interconnected devices via one or more of the wired LAN interface 316, the wireless LAN interface 318, and the cellular network interface 320).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Newton to incorporate the teaching of Zimny in order to provide security for network-enabled devices.                                                       	                                                                 	It would have been beneficial to use the routing logic 338 which includes routing tables that are utilized to route communications through the local network of interconnected devices. Those routing tables may be updated responsive to changes at the local network of interconnected devices, e.g., as device nodes are added to and removed from the network. The gateway 300 may also be configured to measure various metrics associated with the transmission environment surrounding the gateway (e.g., signal-to-noise ratio, parity check losses, and the like) and make routing decisions based on those metrics, e.g., determining whether to route a communication to a device node using one or more of a low-power wireless communication standard, a short-range wireless communication standard, a wireless LAN communication standard, and/or a wired LAN communication standard as taught by Zimny to have incorporated in the system of Skog and Newton to provide an update for a historical record of all changes to the operational parameters of the device node. (Zimny, Fig.3 [0056], Fig.1-3 [0064] and Fig.7 [0113])

Regarding claim 2, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Newton further discloses the analysis uses information received from a source other than the received plurality of packets destined for the remote device (Fig.1-3 [0029]-[0036], the analyzing is using a hybrid access data packet information relating to the communication paths received from a source wireless device other than the received plurality of packets destined for the end host/remote device, and determining the availability of available access connections with a set of minimum capabilities offered by those connections to the end host).

Regarding claim 3, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Newton further discloses the analysis produces a schedule over a future interval used to allocate the plurality of packets among the at least two network interfaces (Fig.1-2 [0029]-[0033], analyzing data relating to the communication paths generate/ produce a schedule of at least one characteristic of respective ones of the communication paths to select the first data packet and the second data packet of the data elements).

Regarding claim 4, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Skog further discloses the multiservice access gateway comprises the first network interface and the second network interface (Fig.1&7 [0091], MPTCP client 102 and MPTCP server 103 of MPTCP proxy (i.e., multiservice access gateway) comprises the first network interface 701 and the second network interface 702).

Regarding claim 5, Skog, Newton and Zimny disclose all the elements of claim 4 as stated above wherein Skog further discloses the first network interface comprises a coaxial cable connector, and wherein the second network interface comprises a cellular antenna and radio (Fig.1&7 [0091], the first network interface 701 comprises a wired connection e.g., DSL/a coaxial cable connector and the second network interface 702 comprises a cellular access network/cellular antenna and radio and Fig.3a-b [0067], the first network interface comprises a digital subscriber line/coaxial cable connector, and wherein the second network interface comprises a cellular network such as a 3G, LTE, 5G network antenna and radio; Fig.5 [0085]).



Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Newton [hereinafter as Newton], EP 3110076 A1 in view of Zimny et al. [hereinafter as Zimny], US 2019/0296969 A1 further in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 6, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a premises (Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/MPTCP client and MPTCP server (i.e., multiservice access gateway) is located within the CPE and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is located within the CPE).
	Even though Skog, Newton and Zimny disclose wherein the user device is located within a premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a premises (Fig.1-2 [0056]-[0057], servicing user CPE devices 112 and 114 located with at least one customer premises services and Fig.20 [0107]-[0108], user CPE devices 112 and 114 located within at least one customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Newton and Zimny to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., CBRS tower base station 1 102 as taught by Sevindik to have incorporated in the system of Skog, Newton and Zimny to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0108])

Regarding claim 7, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the premises and to user devices within a different premises (Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/ MPTCP client and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client).
	Even though Skog, Newton and Zimny disclose wherein the user device is located within a premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the premises and to user devices within a different premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the premises and to user devices within a different premises (Fig.1-2 [0056]-[0057], user CPE devices 112 and 114 located within customer premises and Fig.20 [0107]-[0109], user CPE devices 112 located within a customer premises and user CPE devices 112 and 114 located within at least one customer premises and Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations located within at least one customer premises Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations is communicatively coupled to the user CPE devices 112 and 114 located within at least one customer premises and to a plurality of user devices located one or more Wi-Fi Access Points of second customer premises different from the first customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Newton and Zimny to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., CBRS tower base station 1 102 as taught by Sevindik to have incorporated in the system of Skog, Newton and Zimny to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0109])

Regarding claim 8, Skog, Newton and Zimny disclose all the elements of claim 1 as stated above wherein Newton further discloses the multiservice access gateway enables the user device that is not multi-path transmission control protocol (TCP) enabled to communicate with the remote device that is multi-path TCP enabled using a multi-path TCP connection managed and terminated by the multiservice access gateway (Fig.1-3 [0020], the multiple paths are not visible in the Hybrid Access arrangement and enables the user device that is not multi-path transmission control protocol (TCP) enabled to communicate with the end host 1/remote device that is multi-path TCP enabled using a multi-path TCP connection managed and terminated by the multiservice access gateway and Fig.1-3 [0046]-[0047], the gateway 22 multiservice access gateway is enabling the user device to communicate and take advantage of the multiple paths with the end host 1/the remote device that is a Multi-Path TCP (MPTCP) connection managed and terminated by the gateway 22 multiservice access gateway).
	

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Dion et al. [hereinafter as Dion], US 2019/0335520 A1 further in view of Newton [hereinafter as Newton], EP 3110076 A1.
Regarding claim 9, Skog discloses wherein a multiservice access gateway (Fig.1-2 [0041]-[0042], MPTCP client 102 and MPTCP server 103 of MPTCP proxy and Fig.1&7 [0090]-[0091], MPTCP proxy e.g., at the location of MPTCP client 102 and at the location of MPTCP server 103; [0019], [0044], [0048]), comprising:
a first network interface configured to connect to an access network of a first type (Fig.1&7 [0091], a first network interface 701 operative for/configured to communicating over a wired access network such as a DSL network 112/a first type and Fig.1-3&7 [0041], DSL network 122 access network/first type; [0094], [0097], [0098]); 
a second network interface configured to connect to an access network of a second type (Fig.1&7 [0091], a second network interface 702 operative for/configured to communicating over a wireless access network such as cellular access network 123/a second type and Fig.1-3&7 [0041], Cellular network 123 access network/second type; [0094], [0097], [0098]); and
a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type (Fig.1-4 [0044]-[0046], policies for steering traffic in processor of a home gateway or residential gateway configured to steer a first packet of UDP packets inside MPTCP packets to the access network of the DSL network 122/ first type, and configured to steer a second packet of UDP packets inside MPTCP packets to the access network of the cellular LTE network 123/ second type over two or more available access networks for the traffic between UDP/TCP client 101 and UDP/TCP server 104 and Fig.1&7 [0091], processor 704 is steering the TCP packets or UDP packets/first and second packets via the 1st I/O and 2nd I/O network interfaces for transmission to the destination UDP/TCP server 104/remote device via the DSL network 122 and Cellular network 123/first and second access networks and Fig.1-3&7 [0041], the TCP packets or UDP packets/first and second packets are communicating for the traffic between UDP/TCP client 101 and UDP/TCP server 104; [0092], [0093] and [0097]);
where the processor steers the first packet and the second packet based on an analysis made by the processor (Fig.1-4 [0044]-[0046], the processor of the home gateway or residential gateway is configured to steer the first packet and the second packet of UDP packets inside MPTCP packets based on applying policies of numerous key Internet applications UDP, including the Domain Name System (DNS), the Simple Network Management Protocol (SNMP), the Routing Information Protocol (RIP), and the Dynamic Host Configuration Protocol (DHCP), further some Virtual Private Network (VPN) solutions such as OpenVPN may use UDP while implementing reliable connections and error checking at the application level/analysis made by the processor and Fig.1&7 [0091], processor 704 is steering the TCP packets or UDP packets/first and second packets via the 1st I/O and 2nd I/O network interfaces for transmission to the destination UDP/TCP server 104/remote device via the DSL network 122 and Cellular network 123/first and second access networks and Fig.1-3&7 [0041], the TCP packets or UDP packets/first and second packets are communicating for the traffic between UDP/TCP client 101 and UDP/TCP server 104; [0092], [0093] and [0097]).
	Even though Skog discloses wherein a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type, in the same field of endeavor, Dion teaches wherein a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type (Fig.8 [0037]-[0038], the hybrid access gateway 105/805 is steering traffic packets (i.e., first packet and second packet) associated with the subflows 820, 825, 830 to the servers 835, 840, 845/remote device over the multiple MPTCP connections (i.e., first and second network interface) and via the wireline network 115 and the wireless network 120/ the first type and second type shown in Fig.1 and Fig.1 [0015]-[0018], a steering policy of the hybrid access gateway 105 is implemented to forward the encapsulated packets e.g., as a forwarded byte stream and forwarded to the remote device over the multiple MPTCP connections according to traffic engineering rules and Fig.1 [0013], the hybrid access gateway 105 provides support for MPTCP for traffic steering over multiple TCP connections/first and second type operate according to multiple different access technologies; [0022]-[0023], [0031]);
where the processor steers the first packet and the second packet based on an analysis made by the processor (Fig.8 [0037]-[0038], the hybrid access gateway 105/805 is steering traffic packets (i.e., first packet and second packet) associated with the subflows 820, 825, 830 to the servers 835, 840, 845/remote device over the multiple MPTCP connections (i.e., first and second network interface) based on load balancing/analysis made by the processor via the wireline network 115 and the wireless network 120/ the first type and second type shown in Fig.1 and Fig.1 [0015]-[0018], a steering policy of the hybrid access gateway 105 is implemented to forward the encapsulated packets e.g., as a forwarded byte stream and forwarded to the remote device over the multiple MPTCP connections according to traffic engineering rules and application-aware traffic steering decisions/analysis made by the processor and Fig.1 [0013], the hybrid access gateway 105 provides support for MPTCP for traffic steering over multiple TCP connections/first and second type operate according to multiple different access technologies; [0022]-[0023], [0031]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Dion in order to provide for supporting MPTCP for traffic steering over multiple TCP connections in the communication system.                                                        	It would have been beneficial to use the CPE 110 which performs 
encapsulation based on a traffic type, a steering policy, or other criteria. The CPE 110 then forwards the encapsulated packet (e.g., as a forwarded byte stream) to an HTTP proxy implemented in the hybrid access gateway 105. Some embodiments of the hybrid access gateway 105 implemented similar functionality to identify, encapsulate, and
forward packets in the stateless flows towards the CPE 110 as taught by Dion to have incorporated in the system of Skog to increase bandwidth, improve resiliency and perform load-balancing. (Dion, Fig.1 [0013], Fig.1 [0015]-[0018], and Fig.8 [0037]-[0038]) 
	Even though Skog and Dion disclose wherein the processor steers the first packet and the second packet based on an analysis made by the processor but Skog and Dion do not expressly disclose the analysis is based on any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof, in the same field of endeavor, Newton teaches wherein the processor steers the first packet and the second packet based on an analysis made by the processor, wherein the analysis is based on any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof (Fig.1-3 [0026]-[0033], the processor of the gateway is selecting/steering data elements/plurality of packets (i.e., the first and second packets) in dependence upon the network characteristics/an analysis made by the processor, the analysis is based on at least one characteristic/any of information of respective ones of the communication paths actively received or predicted latency, jitter, bandwidth and cost from an analysis of data transmissions for a cellular radio link and a DSL link of the different access networks, a traffic load balancing scheduling, information regarding a Multi-Path TCP (MPTCP) application, a measurement status, or a usage of data of an extensible protocol such as Universal Plug and Play, UPnP and Fig.1-3 [0049], by implementing the host’s algorithm of processing capability 30, the gateway is changing the signaled path availability or path paraments to any one host based upon bandwidth changes, load, usage limits exceed etc.).	                         	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Dion to incorporate the teaching of Newton in order to provide the signaling of channel availability and capacity.                                                        	                                                                      	It would have been beneficial to use communication paths which include fixed paths and wireless paths. The wireless path may include a cellular radio link, such as a Uu radio interface. The fixed path may be a DSL link. The network characteristic(s) of the communication paths may include at least one of predicted latency, jitter, bandwidth and cost. The gateway may be operable to generate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device - for example by making measurements relating to the communication paths or analyzing data relating to the communication paths. The telecommunications network may be operable to communicate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device using a suitable protocol - for example, an extensible protocol such as Universal Plug and Play, UPnP as taught by Newton to have incorporated in the system of Skog and Dion to improve the end user satisfaction with greater bandwidth. (Newton, Fig.1-3 [0026]-[0033], Fig.1-3 [0049] and Fig.3 [0050])

Regarding claim 10, Skog, Dion and Newton disclose all the elements of claim 9 as stated above wherein Newton further discloses the analysis produces a schedule over a future interval used to steer the first packet and the second packet (Fig.1-2 [0029]-[0033], analyzing data relating to the communication paths generate/ produce a schedule of at least one characteristic of respective ones of the communication paths to select the first data packet and the second data packet of the data elements).

Regarding claim 11, Skog, Dion and Newton disclose all the elements of claim 9 as stated above wherein Skog further discloses the information is actively received (Fig.1-2 [0011], operatively/actively receiving information).



Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1 further in view of Newton [hereinafter as Newton], EP 3110076 A1. 
Regarding claim 14, Skog discloses wherein a method comprising:
receiving, by a multiservice access gateway, one or more packets to be transmitted via a second access network to which the multiservice access gateway is connected (Fig.1-3&7 [0041], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving/communications of the TCP packets or UDP packets/one or more packets via the DSL network 122/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.1-3&7 [0068]-[0069], receiving UDP packets 351 from UDP/TCP client 101 such as a mobile terminal to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.4&7 [0077], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving UDP packets 451 from UDP/TCP client 101 to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected);
selecting, by the multiservice access gateway, a first access network to which the
multiservice access gateway is connected instead of the second access network (Fig.1-3 [0052], selecting a first MPTCP subflow (i.e., first access network) as a first TCP connection 112 between MPTCP client 102 and MPTCP server 103 to which the MPTCP proxy (i.e., multiservice access gateway) is connected over one of the available access networks 122 and 123 that is the first MPTCP subflow (i.e., first access network) connection instead of the second access network and Fig.1-3 [0057], the first subflows is established/selected and releasing the existing subflows/second access network and Fig.1 [0004], the gateway is steering/selecting the traffic so as to optimize user experience and reduce cost and Fig.1-3 [0088]-[0089], a first network is optionally selected by MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) based on information comprised therein e.g., selecting 303 the one or more transport control functions and Fig.1-2 [0046], based on policies for steering/selecting and distributing UDP traffic over two or more available access networks, selecting a first access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected over MPTCP connection instead of the second access network for transport control functions such as ordered transfer, retransmission of lost packets, flow control and congestion control; [0092]-[0093]); and
transmitting the one or more packets via the first access network instead of the second access network (Fig.1-3&7 [0041], transmitting the TCP packets or UDP packets/one or more packets via the Cellular network 123/first access network instead of the DSL network 122/second access network and Fig.1-3 [0052], sending a TCP SYN packet 311 and ACK packet 313, SYN 311, SYN/ACK312, ACK313 packets (i.e., one or more packets) instead of the second access network and Fig.3-6 [0068]-[0069], conveying/ transmitting the UDP packets 331/351 one or more packets through the MPTCP subflow/first access network during the MPTCP connection and Fig.4 [0074], transmitting TCP packet and TCP SYN packet 411 via the first access network; [0091], [0095]-[0096], [0101]-[0102], [0104]), after applying forward error correction to the one or more packets, and in a different manner than applied to the one or more packets transmitted via the second access network (Fig.1-3 [0005]-[0006], performing error checking and correction or error correction (i.e., FEC forward error correction) to the one or more packets at a higher level in the protocol stack/a different manner by using TCP or the Stream Control Transmission Protocol (SCTP) for transmitting the MPTCP packets over an MPTCP connection/first access network).
	Even though Skog discloses wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network, in the same field of endeavor, Manik teaches wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network (Fig.1&4-6 [0045], a residential gateway is providing access to the wireless access interface of the first network once wireline access (i.e., second access network) fails and the failure is detected and Fig.1-3 [0014], a residential gateway is providing/ selecting access to the wireless access interface/first access network if access to the PDN through the wireline access interface (i.e., second access network) is interrupted and Fig.1 [0003], fixed or wireline access is copper based networks and optical-based networks and wireless access is a cellular or radio access network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Manik in order to provide packet data access in home or office environments.                                                        	                                     	It would have been beneficial to use residential gateway which provides access to subscribed-to services using the wireline interface (602). At some point, the wireline access fails and the failure is detected (604). Once the failure is detected, the residential gateway may fail-over to using the wireless access interface in order to access the subscribed to services (606) as taught by Manik to have incorporated in the system of Skog to provide a unified service architecture for accessing a packet data network. (Manik, Fig.1 [0003], Fig.1 [0006], Fig.1-3 [0014] and Fig.1&4-6 [0045])
	Even though Skog and Manik discloses wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network; and transmitting the one or more packets via the first access network instead of the second access network, after applying forward error correction to the one or more packets, and in a different manner than applied to the one or more packets transmitted via the second access network but Skog and Manik does not expressly disclose any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof, in the same field of endeavor, Newton teaches wherein
transmitting the one or more packets via the first access network instead of the second access network based on any of information actively received or predicted from an analysis of data transmissions of the different access networks, a scheduling, information regarding an application, a status, or a usage of data, or any combination thereof (Fig.1-3 [0026]-[0033], the processor of the gateway is transmitting the one or more data elements/plurality of packets (i.e., the first and second packets) in dependence upon the network characteristics, each of the communication paths includes fixed paths and wireless paths which includes a cellular radio link network and the fixed paths are DSL link network/different access networks based on at least one characteristic/any of information of respective ones of the communication paths actively received or predicted latency, jitter, bandwidth and cost from an analysis of data transmissions for a cellular radio link and a DSL link of the different access networks, a traffic load balancing scheduling, information regarding a Multi-Path TCP (MPTCP) application, a measurement status, or a usage of data for an extensible protocol such as Universal Plug and Play, UPnP and Fig.1-3 [0049], by implementing the host’s algorithm of processing capability 30, the gateway is changing the signaled path availability or path parameters to any one host based upon bandwidth changes, load, usage limits exceed etc./the first access network instead of the second access network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Manik to incorporate the teaching of Newton in order to provide the signaling of channel availability and capacity.                                                        	                                                                 	It would have been beneficial to use communication paths which include fixed paths and wireless paths. The wireless path may include a cellular radio link, such as a Uu radio interface. The fixed path may be a DSL link. The network characteristic(s) of the communication paths may include at least one of predicted latency, jitter, bandwidth and cost. The gateway may be operable to generate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device - for example by making measurements relating to the communication paths or analyzing data relating to the communication paths. The telecommunications network may be operable to communicate the indication of at least one characteristic of respective ones of the communication paths to the telecommunications device using a suitable protocol - for example, an extensible protocol such as Universal Plug and Play, UPnP as taught by Newton to have incorporated in the system of Skog and Manik to improve the end user satisfaction with greater bandwidth. (Newton, Fig.1-3 [0026]-[0033], Fig.1-3 [0049] and Fig.3 [0050])

Regarding claim 15, Skog, Manik and Newton disclose all the elements of claim 14 as stated above wherein Skog further discloses the first access network is a cellular network (Fig.1 [0040], the first access network is a cellular radio access network such as GSM, UMTS, LTE or WiMAX). Additionally, Manik discloses the first access network is a cellular network (Fig.1 [0003], the first access network is a cellular or radio access network and Fig.1 [0033], the first access network is a cellular or radio access network such as Long Term Evolution (LTE) or WiMAX).

Regarding claim 16, Skog, Manik and Newton disclose all the elements of claim 15 as stated above wherein Skog further discloses the second access network comprises a fiber optic network (Fig.7-8 [0100], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP). Additionally, Manik discloses the second access network comprises a fiber optic network (Fig.1 [0003], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP and Fig.1 [0033], the second access network comprises a fixed broadband (BB) or wireline interface for providing wired access through a broadband connection, which may be provided by various technologies including for example digital subscriber line (DSL), cable, fiber optics as well as combinations of said individual technologies).

Regarding claim 17, Skog, Manik and Newton disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1-3 [0021]-[0022], the selecting of the first access network is based on a UDP packet received/data received via one or more of the first access network and the second access network; [0093], [0095]-[0096]). Additionally, Manik discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1&4-6 [0045], the selecting of the first access network is based on data packet detected/received on the wireline access second access network fails and fail-over to using the wireless access interface first access network in order to access the subscribed to services and Fig.1-2 [0037], the selecting of the first access network is based on the fixed or wired broadband access fails data packet received). 

Regarding claim 18, Skog, Manik and Newton disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on a prediction made with respect to congestion in the second access network (Fig.1 [0044]-[0045], the selecting of the first access network is based on a congestion or outage on the DSL access network e.g., a wired access network 122 by congestion control mechanism and Fig.1-3 [0046]-[0047], the selecting of the first access network is based on an in-order or ordered/prediction made with respect to congestion control in the second access network).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1 in view of Newton [hereinafter as Newton], EP 3110076 A1 further in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 19, Skog, Manik and Newton disclose all the elements of claim 14 as stated above. 
	However, Skog, Manik and Newton disclose wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold.
	In the same field of endeavor, Sevindik teaches wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold (Fig.1& 2H [0146], the selecting of the first access network is based on a prediction made that a predetermined amount of time/data transmission rate in the second access network is below a predetermined threshold).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Manik and Newton to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                       	                         	It would have been beneficial to monitor the downlink congestion on the links connecting the customer premises equipment device and Wi-Fi Access Points and when the customer premises equipment device determines that the congestion has been cleared for a predetermined amount of time (e.g., no overflow of the link buffers or the number of packets in the link buffers falls below a threshold value), the customer premises equipment device generates a message indicating that the Wi-Fi Access Point Overload condition no longer exists at the customer premises as taught by Sevindik to have incorporated in the system of Skog, Manik and Newton to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007] and Fig.1&2H [0146])

Regarding claim 20, Skog, Manik and Newton disclose all the elements of claim 14 as stated above wherein Skog further discloses the one or more packets are destined for a remote device, and wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.3-4 [0082], the one or more UDP packets are destined for a UDP server/remote device, and selecting of the first access network is based on MP_TCPI data indicating a MPTCP type of responsive packet expected from the remote device). Additionally, Manik discloses wherein the one or more packets are destined for a remote device, and wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.1 [0031], selecting of the cellular LTE first access network is based on access type of data packets destined for the remote device and Fig.3 [0042], selecting of the cellular LTE first access network is based on the type of interface access data packets being used). 	                                       	Even though Skog, Manik and Newton disclose wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device, in the same field of endeavor, Sevindik teaches wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.1& 2G [0139], the selecting of the cellular 5G first access network is based on different traffic data packets type indicated from the destination device and Fig.15 [0181], the selecting of the cellular 5G first access network is based on data packets indicating a type of traffic data packet from the destination/remote device and Fig.1& 2E [0129]-[0130], expected data packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Manik and Newton to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                       	                                     	It would have been beneficial to maintain the current flow of downlink data packets, e.g., Internet Protocol packets, through the current transmission path including the CPE device, Wi-Fi Access Points, Wi-Fi wireless connections to the user equipment devices; (ii) when a user equipment device request for additional data that is of a different traffic type or traffic types with different Quality of Service (QoS) is received via the CPE device from a user equipment device whose downlink data is determined to be traversing a congested link between the CPE device and the Wi-Fi Access Point supporting the user equipment device making the request as taught by Sevindik to have incorporated in the system of Skog, Manik and Newton to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007] and Fig.1& 2E [0129]-[0130], Fig.1& 2G [0139], Fig.15 [0181])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skog et al. (Pub. No.: US 2019/0182146 A1) teaches Improved Resource Usage in a Multipath Network.

Cook (U.S Patent No.: US 10154147 B2) teaches Multi-Network Access Gateway.

Abbas (U.S Patent No.: US 9253078 B2) teaches Networks Having Multiple Paths between Nodes and Nodes for such a Network.

Cohen et al. (Pub. No.: US 2013/0128738 A1) teaches Hybrid Networking Path Selection and Load Balancing to Provide Robust High Bandwidth Availability in Home Networks.

Vasseur et al. (Pub. No.: US 2009/0238074 A1) teaches Dynamic Reroute of Network Traffic.

D?souza et al. (Pub. No.: US 2019/0028577 A1) teaches Dynamic Re-route in a Redundant System of a Packet Network.

Beck et al. (Pub. No.: US 2019/0226972 A1) teaches a Method, Arrangement and Devices for Enabling a Hybrid Access Gateway Server to Identify an Access Type of Traffic Originating from a Customer-Premises Equipment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414